April    30,   1957



Hon.    Frates    Seeligson,    Chairman
Revenue      and Taxation      Committee
House     of Representatives
Capitol    Station
Austin,    Texas
                                              Opinion     No.    WW-103

                                              Re:    Constitutionality       of H. B. No.      56,
                                                     an Act    amending       Article   7298   of
                                                     the Revised       Civil   Statutes   of
Dear   Mr.    Seeligson:                             Texas,     1925.

                H. B. No. 56 amends        Article   7298   of the Revised     Civil
Statutes,    1925,  as amended       so as to provide     that no delinquent     taxpayer
shall   have   the right    to plead   or rely   upon any statute   of limitation     by
way of defense       against   the payment     of taxes   due to school   districts    or
owing     on personal    property.

                 When a cause       of action   has become       barred,    the cause     of
action    cannot    be revived    by subsequent     legislation.       McCutcheon       and
Church     v. Smith,    242 S.W. 454 (Sup.0.).     However,       the Supreme       Court
of Texas     in Sam Bassett       Lumber      Co. v. City of Houston,          145 Tex. 492,
198 S.W.2d 819,  held that Article      7298, Vernon’s       Civil  Statutes,    which
was enacted       a year    prior   to the amendment        of Section    55 of Article        III
of the Texas       Constitution    ( which    amendment      gave    the Legislature       the
authority    to release      or extinguish    taxes  which     had been delinquent         for
ten years)     did not release       or extinguish    the taxes     but merely      affected
the remedy       of collection.

               Therefore,     this bill does     not have     the effect    of reviving     a
cause   of action     that has become      barred.    The Sam Bassett           case   further
held  that the provisions       of Article    7298,  V.C.S.,     constitute    general    and
not special    legislation.     We have been unable          to find any ground        upon
which   to hold that H.B.      No. 56 is unconstitutional.
Hon.      Frates         Seellgson,   page   2   (WW-103)




                                         SUMMARY

                     H.B.  No. 56, amending           Article        7298,       V.C.S.,
                     is constitutional.

                                                   Yours      very      truly,

                                                   WILL     WILSON
                                                   Attorney    General




                                                            W. V. Geppert
                                                             Assistant

WVG:      cs

APPROVED:

OPINION          COMMITTEE
H. Grady         Chandler, Chairman

J.   C.    Davis,        Jr.

John      Ross      Lennan

William        E.    Allen

REVIEWED             FOR       THE    ATTORNEY        GENERAL
BY:
     Geo.           P.    Blackburn